Judgment, Supreme Court, Bronx County (Lawrence Bernstein, J.), rendered September 20, 1996, convicting defendant, upon his plea of *94guilty, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 10 years imprisonment, unanimously modified, on the law and the facts and as a matter of discretion in the interest of justice, the sentence is reduced to 7 years, to run concurrently with the sentence in People v Collazo (273 AD2d93 [decided herewith]), and otherwise affirmed.
In view of our disposition of defendant’s New York County conviction, there is no basis for reversal. We find the sentence herein excessive to the extent indicated. Concur — Rosenberger, J. P., Ellerin, Wallach and Saxe, JJ.